DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present Office Action is in response to Applicant arguments/Remarks and amended claims filed 04/02/2021. Claims 1, 8, and 15 have been amended. Claim 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully and carefully considered, with the examiner’s response set forth below.
(1)Applicant contends that, on page 8, “Thus, according to Trapp, an adjustment of the IQP for a queue causes an adjustment to the bandwidth of the queue. In contrast, in Applicant claims, the QoS value relates to a bandwidth assigned to each of the first storage unit and the second storage unit, and the rate in which entries are pulled from at least one of the first queue and the second queue is modified without change to the QoS value (i.e. bandwidth).”
The examiner respectfully disagrees. In Trapp, each storage unit (i.e. LUN group) has a specified QoS value, which is a percentage of bandwidth (Col.5, lines 51-57). Each storage unit has an associated queue and each queue has an assigned transfer rate and a priority (IQP) based on a corresponding QoS bandwidth value. IQP is an internal queue priority value, therefore it is not an allocated QoS value. Furthermore, IQP is assigned to a queue, not a storage unit. Thus, even though an IQP is modified in without change to the QoS value assigned to each of the first storage unit and the second storage unit”.
 (2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 7,668,177), hereinafter Trapp in view of Coleman et al. (US 2004/0181794), hereinafter Coleman.
Regarding claims 1, 8, and 15, taking claim 8 as exemplary, Trapp teaches a system for performing dynamic balancing of input/output (IO) operations for storage units, the system comprising: 
a memory (Trapp, Fig.1A, RAM 103, ROM, 103A) comprising computer-executable instructions (Trapp, Col.3, lines, 24-33); and 
a processor (Trapp, Fig.1A, CPU 102; Col.3, lines 33-36, HBA 106 (also referred to as “adapter 106” or “controller 106”); Col.3, lines 66-67, Adapter 106 includes processors) operable by a storage system (Trapp, Fig.1B), the processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising: 
providing a first queue (Trapp, Fig.3A, request queue #1) for a first storage unit (Trapp, Fig. 3A, LUN GroupA 301A) of the storage units (Trapp, Col.5, lines 41-50, partition all or some storage devices or subsystems into one or more groups of logical unit numbers (“LUN Groups”) … Each queue is associated to a LUN group); 
providing a second queue (Trapp, Fig.3A, request queue #2) for a second storage unit (Trapp, Fig. 3A, LUN GroupA 302A) of the storage units, the first queue and the second queue configured to receive input/output (IO) requests directed to corresponding first and second storage units (Trapp, Col.6, lines 10-17, input/output (“I/O”) request is fetched from a request queue); 
determining a quality of service (QoS) value assigned to each of the first storage unit and the second storage unit, wherein the QoS value relates to a bandwidth assigned to each of the first storage unit and the second storage unit (Trapp, Col.5, lines 51-57, A user can specify QOS for each LUN group as a percentage of bandwidth); 
pulling entries from each of the first queue and the second queue at a rate that accords with the QoS value assigned to each of the first storage unit and the second storage unit (Trapp, Col.7, lines 1-15, Fig.5, steps 500, 502, 506, 508); 
executing IO operations pursuant to the pulled entries (Trapp, Col.7, lines 16-19, each I/O request is processed); 
monitoring bandwidth of the IO operations, responsive to the executing, with respect to the first storage unit and the second storage unit (Trapp, Col.1, lines, 45-53, monitoring a data transfer rate for each of a plurality of input/output (I/O) requests that service the plurality of queues; Col.6, lines 18-30, Comparator 305 compares output 304A to the allocated bandwidth 306. The compare results, Output 309, are sent to processor 106A. Output 309 shows the difference between the bandwidth consumed (or needed) by a queue at any given time and the allocated bandwidth to the queue.); and 
upon determining, from the monitoring, the bandwidth is not in alignment with the QoS value for either of the first storage unit and the second storage unit, modifying the rate in which entries are pulled from at least one of the first queue and the second queue, without change to the QoS value assigned to each of the first storage unit and the second storage unit, continuing the monitoring the bandwidth and the modifying the rate until the bandwidth aligns with the QoS value assigned to each of the first storage unit and the second storage unit (Trapp, Col.6, lines, 24-30; Output 309 shows the difference between the bandwidth consumed (or needed) by a queue at any given time and the allocated bandwidth to the queue. Output 309 is used to adjust the data transfer rate and IQP for each queue in real time; Col.8, lines 
Trapp teaches does not teach changing QoS values for storage units, nevertheless, Trapp does not explicitly teach modifying the rate in which entries are pulled from at least one of the first queue and the second queue without change to the QoS value assigned to each of the first storage unit and the second storage unit, as claimed.
However, Trapp in view of Coleman teaches without change to the QoS value assigned to each of the first storage unit and the second storage unit (Coleman, [0021], performs the real-time analysis and planning required to initiate actions that are required to maintain a service level objective [0025], The solution manager 120 is responsible for maintaining the service objective for the particular application deployment. “Service objective” may refer to requirements and/or preferences specified in accordance with a service level agreement (SLA) … The SLA may, for example, include expected response time, bandwidth throughput at the network and/or servers, disk space utilization, availability).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp to incorporate teachings of Coleman to perform the real-time analysis and planning required to initiate 
Claims 1 and 15 have similar limitations as claim 8 and they are rejected for the similar reasons.
Regarding claims 6, 13, and 20, taking claim 13 as exemplary, the combination of Trapp and Coleman teaches all the features with respect to claim 8 as outlined above. Trapp further teaches the system of claim 8, wherein the operations further comprise; in response to the monitoring, upon determining a predefined bandwidth level has not been reached for either of the first storage unit and the second storage unit, maintaining the rate of the pulling entries (Trapp, Col.6, line 66 – Col.7, line 19, If in step S502, a current byte count for a queue is less than the allocated transfer rate, then in step S506, processor 106A determines the number of I/O requests that are pending and the number of I/O requests it has to retrieve to service the particular I/O request. In step S508, each I/O request byte count, i.e. the byte count for each request queue, is added to a current byte count for each queue and the I/O requests are processed. The process continues until each I/O request is processed)
Claims 6 and 20 have similar limitations as claim 13 and they are rejected for the similar reasons.

s 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trapp and Coleman as applied to claims 1, 8, and 15 respectively above, and in view of Finney et al. (US 8,619,800), hereinafter Finney.
Regarding claims 2, 9, and 16, taking claim 9 as exemplary, the combination of Trapp teaches all the features with respect to claim 8 as outlined above. The combination of Trapp does not explicitly teach the system of claim 8, wherein the QoS value assigned to the first queue is the same as the QoS value assigned to the second queue, as claimed.
However, the combination of Trapp in view of Finney teaches the system of claim 8, wherein the QoS value assigned to the first queue is the same as the QoS value assigned to the second queue (Trapp, Col.6, lines 36-45, may initially assign a certain percentage of the total link bandwidth for each queue; Finney, Col.14, lines 14-32, For example, if for a given time period an output queue class is allocated five percent (5%) of the bandwidth and the output queue class has five output queues in it, each of the output queues can be allocated one percent (1%) of the bandwidth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trapp to incorporate teachings of Finney to evenly distribute bandwidth to the request queues in Trapp. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Trapp with Finney because it improves flexibility and availability by having a number of ways to set up queues based on the QoS contracts agreed with the senders (Finney, Col.14, lines 14-32).

Regarding claims 3, 10, and 17, taking claim 10 as exemplary, the combination of Trapp and Finney teaches all the features with respect to claim 9 as outlined above. The combination of Trapp further teaches the system of claim. 9, wherein the rate in which the entries are pulled from the first queue and the second queue are initially the same (Trapp, Col.5, line 62- Col.6, line 2, converts allocated bandwidth set by a user to a transfer rate; Trapp, Col.6, lines 36-45, may initially assign a certain percentage of the total link bandwidth for each queue; Finney, Col.14, lines 14-32; Note – same allocated rate should convert to same allocated transfer rate).
Claims 3 and 17 have similar limitations as claim 10 and they are rejected for the similar reasons.
  Regarding claims 4, 11, and 18, taking claim 11 as exemplary, the combination of Trapp teaches all the features with respect to claim 8 as outlined above. The combination of Trapp does not explicitly teach the system of claim 8, wherein the QoS value assigned to the first queue is different than the QoS value assigned to the second queue, as claimed.
However, Trapp in view of Finney teaches the system of claim 8, wherein the QoS value assigned to the first queue is different than the QoS value assigned to the second queue (Trapp, Col.6, lines 36-45, may initially assign a certain percentage of the total link bandwidth for each queue; Finney, Col.14, lines 14-32, For example, if for a given time period an output queue class is allocated five percent (5%) of the bandwidth and the output queue class has five output queues in it … or four of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trapp to incorporate teachings of Finney to allocate different bandwidth to the request queues in Trapp. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Trapp with Finney because it improves flexibility and availability by having a number of ways to set up queues based on the QoS contracts agreed with the senders (Finney, Col.14, lines 14-32).
Claims 4 and 18 have similar limitations as claim 11 and they are rejected for the similar reasons.
Regarding claims 5, 12, and 19, taking claim 12 as exemplary, the combination of Trapp, Coleman, and Finney teaches all the features with respect to claim 11 as outlined above. The combination of Trapp further teaches the system of claim 11, wherein the rate in which the entries are pulled from the first queue are initially different (Trapp, Col.5, line 62- Col.6, line 2, converts allocated bandwidth set by a user to a transfer rate; Trapp, Col.6, lines 36-45, may initially assign a certain percentage of the total link bandwidth for each queue; Finney, Col.14, lines 14-32).  
Claims 5 and 19 have similar limitations as claim 12 and they are rejected for the similar reasons.

s 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trapp and Coleman as applied to claims 1 and 8  respectively above, and further in view of Lee (US 2015/0095570), hereinafter Lee.
Regarding claims 7 and 14, taking claim 14 as exemplary, the combination of Trapp teaches all the features with respect to claim 8 as outlined above. The combination of Trapp does not explicitly teach the system of claim 8, wherein the first storage unit and the second storage unit are volumes of a storage array, as claimed.
However, the combination of Trapp in view of Lee teaches the system of claim 8, wherein the first storage unit and the second storage unit are volumes of a storage array (Lee, [0007], SSD array; [0118], a command of each of SSD1 and SSD2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trapp to incorporate teachings of Lee to form a storage array of the storage devices in the combination of Trapp. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination Trapp with Lee because it prevents data loss of the system disclosed in the combination of Trapp by connecting a number of storage devices and appropriately distributes read/write operations among the array of storage devices such that when one of the storage devices breaks down, other storage devices that have not broken down can continuously provide data service (Lee, [0006]).
Claim 7 has similar limitations as claim 14 and is rejected for the similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCI N WONG/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        ic